Citation Nr: 1143572	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for an abdominal muscle disorder, to include as secondary to service-connected lumbar strain with degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to July 1979.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The issues of entitlement to service connection for a bilateral eye disorder and entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar strain with degenerative changes, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The competent evidence of record does not show that any of the Veteran's currently diagnosed bilateral foot disorders were incurred in or aggravated by military service.

2.  The evidence of record does not show that the Veteran's currently diagnosed abdominal muscle disorder is related to military service or a service-connected disability.

3.  The Veteran's back disability is manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 25 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  An abdominal muscle disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for lumbar strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in June 2008, August 2009, and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the various statements of the case and supplemental statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Foot Disorder

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In the instant case, the Veteran's July 1977 service enlistment examination report stated that the Veteran had mild, asymptomatic pes planus.  In an April 1979 service treatment report, the Veteran reported complaints regarding the arches of his bilateral feet.  The diagnosis was mild bilateral pes planus.  The Veteran's service treatment records are otherwise negative for any complaints or diagnoses of a bilateral foot disorder, and on the Veteran's June 1979 separation report of medical history, he denied experiencing foot trouble.

After separation from military service, in a November 2008 private medical report, the Veteran complained of bilateral foot pain for "over a year."  The examiner stated that the Veteran "was in the military and already had records of having a pes planus deformity bilaterally, which appears to be not really worsened significantly, as he still has a mild pes planus, but not severe."  The medical evidence of record shows that pes planus has been consistently diagnosed since November 2008.

In a June 2009 private medical report, the Veteran reported that his foot pain had "been bothering him over a year."

In a December 2009 VA feet examination report, the Veteran reported that "his foot problems resolved after service."  He also stated that his foot problems began after he increased his exercising and walking levels over the previous eight years.  After physical examination, the diagnoses were bilateral pes planus, bilateral plantar fasciitis, and bilateral hallux valgus.  The examiner opined that "[i]t is less likely as not that the [V]eteran's increased manifestations are proximately due to his military service."  The basis given for this opinion was that the Veteran's pes planus was mild in severity on entry, mild in severity on separation, and the Veteran reported that the symptoms resolved for many years and only returned in the previous eight years.

As the Veteran's July 1977 service enlistment examination report stated that the Veteran had mild, asymptomatic pes planus, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.  Moreover, the competent evidence of record does not show that the Veteran's preexisting bilateral pes planus was aggravated by military service.  While the Veteran did report foot complaints once during military service, that report stated that the Veteran's pes planus was mild in severity, which is the same level of severity found in July 1977.  More significantly, the evidence of record, including the Veteran's own statements, demonstrate that the pain resolved after his separation from military service and did not recur until at least 2001, approximately 24 years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

In addition, the medical evidence of record shows that the Veteran's preexisting pes planus was not aggravated by military service.  The November 2008 private medical report stated that the Veteran's bilateral pes planus appeared to have not worsened significantly since his separation from military service.  While the Veteran also has current diagnoses of foot disorders other than bilateral pes planus, the December 2009 VA feet examination report stated that these disorders were not likely related to the Veteran's military service.  Indeed, there is no medical evidence of record which states that the Veteran's preexisting bilateral pes planus was aggravated by military service, or that any non-preexisting foot disorder is otherwise related to military service.

The Veteran's statements are competent to demonstrate that the Veteran experienced bilateral foot symptoms during military service, even when the service treatment records do not show treatment for such symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Under certain circumstances, lay evidence can also be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, in this case, the Veteran's lay statements are not competent to make a relevant etiological determination.  As the Veteran's bilateral pes planus preexisted military service, service connection is warranted only if the disorder was permanently aggravated by military service.  38 C.F.R. § 3.306 (2011).  The occurrence of symptoms, in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  As the competency of the Veteran's lay testimony is founded on his ability to observe his symptomatology, his lay testimony cannot be competent to opine on a matter where the occurrence of symptoms alone is insufficient evidence.  Accordingly, the Veteran's lay statements are not competent to demonstrate that his bilateral pes planus was aggravated by active military service.

Thus, there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Accordingly, the competent evidence of record does not show that any of the Veteran's currently diagnosed bilateral foot disorders were incurred in or aggravated by military service.  As such, service connection for a bilateral foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service or that any non-preexisting foot disorder is otherwise related to military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Abdominal Muscle Disorder

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A February 1978 service treatment report stated that the Veteran complained of having pulled a stomach muscle two weeks before during physical training while doing sit ups.  On physical examination, there was some tenderness on the left side and some pain with pulling.  The assessment was muscle strain.

After separation from military service, a January 2009 VA physical therapy report stated that, on observation, the Veteran had abdominal muscle strength of 4 out of 5.  The Veteran's long term goals included increasing abdominal strength.  A subsequent February 2009 VA physical therapy report stated that the Veteran's long term goal of increasing abdominal strength had not been met.

In a February 2011 VA muscles examination report, the Veteran reported that he had injured his stomach muscles during basic training and that the injury had continued since that time.  He reported that he had been unable to complete physical therapy for his back due to his stomach weakness.  After physical examination, the diagnosis was abdominus rectus muscle strain.  The examiner stated that it would require speculation to opine as to whether the Veteran's stomach disability was caused or aggravated by his service-connected back disorder, or otherwise due to or aggravated by his military service.  The rational was that medical literature did not support any causal relationship between back conditions and stomach muscle conditions, and there was "no current objective evidence that the [V]eteran's current stomach muscle disability . . . could have been caused or aggravated to any degree by his back condition or his military service."

A March 2011 private medical report stated that the Veteran complained of persistent back issues.  He reported that "a lot of it is related to a chronic abdominal strain he had while on duty in the military."  The assessment was "[b]ack pain.  The [Veteran] is concerned there is, and it very well could be, some connection to his chronic stomach issues."

In an April 2011 private medical report, the Veteran asked the private physician to "draw some connection with his military service, which I told him I just can't with the information provided. . . . he is requesting some type of independent medical evaluation to help confirm the origin of his symptoms.  I told him that I can't provide that in the office[.]"

The evidence of record does not show that the Veteran's currently diagnosed abdominal muscle disorder is related to military service or a service-connected disability.  The Veteran's service treatment records show that he experienced an abdominal muscle strain during military service.  However, no abdominal muscle disorder was noted on the Veteran's separation medical examination and there is no post-service evidence that the Veteran was treated for an abdominal muscle disorder prior to January 2009, approximately 30 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, there is no competent evidence of record which relates the Veteran's currently diagnosed abdominal muscle disorder to military service or to a service-connected disability.  While the February 2011 VA muscles examination report stated that an opinion could not be provided without resort to speculation, it also specifically stated that there was "no current objective evidence that the [V]eteran's current stomach muscle disability . . . could have been caused or aggravated to any degree by his back condition or his military service."  While it is unclear whether this opinion is neutral due to speculation, or negative, it clearly does not provide any evidence that the Veteran's abdominal muscle disorder is related to military service or to a service-connected disability.  The only other etiological opinion of record is that given in the March 2011 private medical report.  That opinion stated that there "very well could be, some connection [between the Veteran's back pain and] his chronic stomach issues."  However, this opinion is entirely speculative, and thus is not competent evidence that the Veteran's abdominal muscle disorder is related to military service or to a service-connected disability.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that a treating physician's opinion that a veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition was too speculative); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  In addition, the following month the same physician specifically stated that, despite the Veteran's request, he could not "draw some connection with his military service, which I told him I just can't with the information provided."  While this opinion did not specifically mention the Veteran's abdominal muscle disorder, it provides evidence that the private physician did not feel capable of providing the Veteran with a more definitive etiological opinion, at least with respect to any secondary relationship involving the Veteran's service-connected back disorder.

The Veteran is competent to report the symptoms he experienced.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  However, the Veteran's statements alone are not sufficient to prove that he has a diagnosis of an abdominal muscle disorder which is related to military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a diagnosis of an abdominal muscle disorder which is related to military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the evidence of record does not show that the Veteran's currently diagnosed abdominal muscle disorder is related to military service or a service-connected disability.  As such, service connection for an abdominal muscle disorder is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record which related the Veteran's currently diagnosed abdominal muscle disorder to military service or a service-connected disability, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Lumbar Strain with Degenerative Changes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's lumbar strain with degenerative changes claim is based on the assignment of an initial evaluation following an initial award of service connection for lumbar strain with degenerative changes.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for lumbar strain with degenerative changes was granted by an September 2008 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective May 19, 2008.

In a May 2008 private medical report, the Veteran complained of chronic low back pain.  On objective examination, the Veteran had some scoliosis of the lumbar area.  He had tense paravertebral muscles, but had a good range of motion.  The Veteran's left knee jerk was somewhat decreased on the right.  The assessment was probably congenital scoliosis with low back pain.

In a June 2008 private medical report, the Veteran complained of some low back pain and tightness with ambulation.  On physical examination, the Veteran had reduced patellar and Achilles reflexes.  The Veteran's back had normal alignment and sensation was intact to light touch.  There was minimal tenderness to palpation of the back.  X-ray examination did not show any fractures, dislocations, scoliosis, or abnormal alignment.  The assessment was some intermittent low back pain without evidence of scoliosis.

In a June 2008 VA telephone note, the Veteran complained of low back pain and fatigue.

In an August 2008 VA spine examination report, the Veteran complained of daily pain and stiffness in the lower lumbar paraspinal regions which was mild to moderate in degree.  He reported that it increased with prolonged standing, sitting, excessive bending, or twisting actions, but otherwise did not flare-up.  The Veteran denied unexplained weight loss, falling, unsteady gait, fever, chills, dizziness, visual disturbance, or bowel or bladder incontinence.  The Veteran did report occasional erectile dysfunction and occasional paresthesias in the lateral femoral cutaneous nerve distribution in the right leg.  He reported walking approximately two miles per day without significant impairment, except for a mild increase in lower lumbar stiffness.  The Veteran denied experiencing any impairment of job-related duties secondary to his back complaints and any incapacitating episodes in the previous 12 months.

On physical examination, there was no muscle spasm, tenderness, weakness, or unfavorable ankylosis.  On range of motion examination, the Veteran had thoracolumbar spine range of motion to 90 degrees of flexion, with pain at 90 degrees; 30 degrees of extension, with pain at 25 degrees; left lateral flexion to 30 degrees, with pain at 25 degrees; right lateral flexion to 30 degrees, with pain at 25 degrees; left lateral rotation to 30 degrees, with pain at 25 degrees; and right lateral rotation to 30 degrees, with pain at 25 degrees.  No additional limitations were noted on repetitive testing.  On neurologic examination, the Veteran had a mildly diminished sensation to pinprick and temperature distally in the lower extremities in a stocking distribution.  On x-ray examination, the Veteran had mild degenerative changes.  The diagnosis was lumbar strain with degenerative changes.  In a September 2008 addendum, the examiner opined that "it is most likely that his current examination findings of length-dependent polyneuropathy are not related to the [V]eteran's spine condition."  The addendum also stated that the Veteran did not have any objective pain on motion, repetitive testing did not result in any additional loss of range of motion, and there was no additional pain, fatigue, weakness, or incoordination.

A January 2009 VA physical therapy report stated that the Veteran had a full range of motion in his trunk.

In a March 2009 private medical report, the Veteran reported that his low back pain had increased over the previous two years.  He stated that the pain was at a level of four on a scale from one to ten and did not radiate.  He denied weakness, numbness, or incontinence in the legs.  The Veteran reported that the pain did not affect his work or activities.  The Veteran reported right leg pain on the anterior shin, with additional abnormal sensation in the right thigh when laying on his stomach.  The Veteran denied all other focal neurologic symptoms.  On physical examination, he had mildly diminished pin sensation in the medial aspect of the right foot, and diminished pin sensation on the right anterior lateral thigh from just distal to the inguinal ligament to the anterior medial knee.  The impression was right meralgia paresthetica; possible right lumbar radiculopathy; and chronic back pain.  The Veteran was recommended for magnetic resonance imaging (MRI), electromyography (EMG), and nerve conduction studies on his right leg.

A March 2009 private MRI report stated that the Veteran had a history of lower back pain, polyneuropathy, and lumbar radiculopathy.  After magnetic resonance scanning, the impression as degenerative disc disease of L4-5 with dorsal annual tear and disc herniation; bilateral lateral recess stenosis and L5 root encroachment; L5-S1 mild degenerative bulging with right foraminal broad chronic herniation and annular tear; and likely right L5 root compression and irritation.

A second March 2009 private medical report stated that EMG and nerve conduction studies were performed on the Veteran's right leg.  The impression was that all results were normal and there was no evidence for neuropathies or radiculopathy.  In a third March 2009 private medical report dated the same day, the Veteran reported that his right leg pain had improved and only occurred with prolonged physical activity.  The private physician noted the Veteran's MRI and EMG results, and gave an impression of probably right meralgia paresthetica; lumbar spondylosis with focal foraminal recess narrowing without symptoms; and chronic low back pain secondary to spondylosis and possible annular tear.

In a July 2009 VA outpatient medical report, the Veteran reported that that he had recently awoken with severe back pain which radiated into the sacral area.  There was no radiation of pain into the legs, but there was tingling in both legs.  The Veteran reported that several days before the flare-up, he had done a lot of yard work, which was unusual.  On physical examination, the Veteran was unable to complete a straight leg raise.  There was no bruising, swelling or pain on palpation.  The Veteran could not stand completely straight.  The assessment was degenerative disc disease of the lumbosacral spine with exacerbation secondary to activity.  A letter from a VA medical practitioner, dated the same day, stated that the Veteran should be excused from work due to his back flare-up from Wednesday through Saturday.

In an August 2009 private medical report, the Veteran complained of low back stiffness and discomfort, primarily in the morning and which usually resolved after he was up.  The Veteran also reported pain in the bilateral knees and right lateral thigh tingling.  On physical examination, sensation to pinprick was intact in the right anterior thigh.  The Veteran had abnormal knee and ankle reflexes, with minimal percussion tenderness at the L3 level, without radiation.  The Veteran had a full range of motion of the low back, with only mild discomfort on extension.  The impression was probably right meralgia paresthetica, improved, and chronic low back pain secondary to spondylosis without radicular features.

In a February 2010 VA outpatient medical report, the Veteran complained of back pain since the previous Wednesday.  He also reported tingling down his right leg.  On physical examination the Veteran had pain to palpation on the right side of the lumbar area.  The assessment was low back pain.

In a February 2010 medical leave act form, a health care provider stated that the Veteran had been seen by the physician on February 2, 2010 for low back pain and could not return to work due to this disability until February 8, 2010.  The health care provider stated that the Veteran would not be incapacitated during this time.

In a March 2011 private medical report, the Veteran complained of back pain and occasional right leg pain.  On physical examination, there was no tenderness to palpation.  X-ray examination demonstrated some facet degeneration.  The assessment was back pain.

An April 2011 private medical report stated that, on physical examination, no changes were noted.

In a second April 2011 private medical report, the Veteran complained of stiffness and pain but denied experiencing any leg symptoms.  On physical examination, the Veteran had low back range of motion to 80 degrees of flexion, 30 degrees of extension, 30 degrees of left lateral flexion, 30 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.

A May 2011 letter from a VA outpatient clinic stated that the Veteran should be excused from work from May 13, 2011 to May 16, 2011.

The Veteran's service-connected back disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 provides that lumbosacral strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The medical evidence of record shows that the Veteran's back disability is manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 25 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less of forward flexion, had a combined range of motion not greater than 120 degrees, or had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that this resulted in additional limitation in range of motion due to pain sufficient to reduce forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less.  Pain was specifically taken into account by the August 2008 VA spine examination report, which reported the exact degrees at which pain began.  Accordingly, the evidence of record does not show that the Veteran experienced pain which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.

With regard to the neurologic manifestations of the Veteran's back disability, the Veteran has repeatedly complained of right leg pain.  However, the preponderance of the evidence of record shows that this right leg pain is not related to the Veteran's service-connected back disorder.  The September 2008 addendum to the August 2008 spine examination report opined that the Veteran's neuropathic symptoms were not likely related to his service-connected back disorder.  While a March 2009 private medical report gave an impression of "possible" right lumbar radiculopathy, it also stated that the Veteran had right meralgia paresthetica.  Diagnostic testing was then ordered to examine the Veteran's neuropathic symptoms, and EMG and nerve conduction studies found no neuropathies or radiculopathy.  Following these reports, no diagnosis of right lumbar radiculopathy was given, and the diagnosis of right meralgia paresthetica was continued.  Subsequently, an August 2009 private medical report once again provided a diagnosis of right meralgia paresthetica and stated that the Veteran's low back pain did not have radicular features.  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran's right leg pain is not related to his service-connected low back disorder.  As such, a separate evaluation is not warranted for the Veteran's right leg pain.  Furthermore, there is no evidence of record that the Veteran has ever experienced bowel or bladder impairment secondary to his service-connected back disability.  As such, a separate evaluation for bowel or bladder impairment is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).

The medical evidence of record demonstrates that the Veteran has degenerative disc disease of the lumbar spine.  Accordingly, the Board has considered evaluating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  Under the Formula for Rating IVDS, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).

The evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the period on appeal.  The August 2008 VA spine examination report stated that the Veteran had not had any incapacitating episodes in the previous year.  While the evidence of record demonstrates that the Veteran was unable to work due to low back pain for two periods of time in February 2010 and May 2011, there is no evidence of record that the Veteran was prescribed bed rest during these periods.  In addition, the Veteran was specifically noted to not be incapacitated during his period off work in February 2010.  There is no medical evidence of record that any physician has prescribed bed rest, of any duration, for the Veteran's back symptoms at any point during the period on appeal.  Accordingly, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least 2 weeks in any one year period.  As such, a rating in excess of 10 percent is not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the assigned evaluation reflects the degree of impairment shown since the date of the grant of service connection for lumbar strain with degenerative changes, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for lumbar strain with degenerative changes inadequate.  The Veteran's lumbar strain with degenerative changes was evaluated under 38 C.F.R. § 4.71, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's back disability is manifested by pain and limitation of motion to, at most, 80 degrees of flexion, 25 degrees of extension, 25 degrees of left lateral flexion, 25 degrees of right lateral flexion, 25 degrees of left lateral rotation, and 25 degrees of right lateral rotation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities ratings currently assigned for his lumbar strain with degenerative changes.  Ratings in excess of the currently assigned rating are provided for certain manifestations of back disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's back disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, Diagnostic Code 5237.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the evidence of record does not show findings that meet the criteria for an evaluation in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for an abdominal muscle disorder is denied.

An initial evaluation in excess of 10 percent for lumbar strain with degenerative changes is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


